                                                                             ~~FILED         - - - - . : LODGED .
                                                                                  RECEIVED             COPY

     I
           1
                                                                                    NOV 2 0 \2019
           2
           3                                                                BY

           4
           5                        IN THE UNITED STATES DISTRICT COURT
           6                                 FOR THE DISTRICT OF ARIZONA
           7
           8    United States of America;                         No. CR-18-00223-TUC-RCC(DTF)
           9                    Plaintiff,
 I
.I
                                                                  RETURN OF EXHIBITS
 I 10           V.

          11    Scott Daniel Warren,
          12                    Defendant.
          13
          14    Receipt is hereby acknowledged for the exhibits submitted and_ or admitted during t~e· Jury

         . 15   Trial conducted 11/12/2019 through 11/20/2019 .

          16
          17    201,202, 203B, 215,216,217,256,257, 258 and 261.

          18
          19
          20
          21
          22    Exhibits shall_ be kept in my/our possession until all appeal time has run in this matter or

          23    until further Order of the· Court.

          24
          25    Dated: .NOV   2 O 2079                By:

          26
          27
          28
